Citation Nr: 1222110	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected intervertebral disc syndrome of the lumbar spine, to include on an extraschedular basis.

2.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision issued by the RO. 

In January 2003, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a March 2006 decision, the Board increased the initial evaluation for the service-connected intervertebral disc syndrome of the lumbar spine from 20 to 40 percent. The Veteran appealed this decision, insofar as an even higher evaluation had not been assigned, to the United States Court of Appeals for Veterans Claims (Court). 

In April 2007, the Veteran's attorney and VA entered into a Joint Motion for remand. This Motion was granted in a May 2007 Court Order, vacating the March 2006 decision in part and remanding these matters case to the Board. 

In July 2007, the Board remanded the case to the RO for additional development and adjudication. 

In March 2008, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for service-connected intervertebral disc syndrome of the lumbar spine and remanded the issue of an increased rating on an extraschedular basis for additional development. 

The Veteran appealed the March 2008 decision to the Court.  In an October 2008 Order, the Court granted the parties Joint Motion for remand, vacating the decision and remanding the case for compliance with the terms of the motion. 

As the Court lacks jurisdiction over issues remanded by the Board, Breeden v. Principi, 17 Vet.App. 475, 478 (2004), the issue of a higher evaluation on an extraschedular basis was not addressed by the Court and remains before the Board. 

In November 2008 and March 2010, this matter was remanded by the Board for additional development and adjudication.  

A review of the record reflects that the Veteran has timely appealed the issue of entitlement to TDIU rating under 38 C.F.R. § 4.16(b), in connection with his appeal of an initial rating in excess of 40 percent for the service-connected low back disability.  Moreover, the Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2008, the Board remanded this matter for another VA examination because the October 2007 VA examination was deemed inadequate for rating purposes pursuant to a Joint Motion for Remand. 

In the Joint Motion, the parties agreed in the October 2008 Joint Motion that the Board had erred by not addressing whether the October 2007 VA examination was adequate when the examiner did not directly address whether the Veteran had persistent symptoms compatible with sciatic neuropathy.  

The parties noted, in part, that, although the VA examiner found that the Veteran's sciatic nerves were tender to palpation at the mid-buttocks area, he did not indicate whether this finding was consistent with a persistent symptom compatible with sciatic neuropathy, nor did he reconcile this finding with his conclusion that there was no evidence of radiculopathy. 

Further, the Veteran's attorney asserted that the October 2007 VA examination was inadequate because the VA examiner did not conduct an electromyogram (EMG) test or a magnetic resonance imaging (MRI). He also stated that the VA examiner dismissed evidence that the Veteran had back spasms. See a March 2008 written statement.

In March 2010, the Board noted that, while the Veteran was afforded an additional VA examination in March 2009, the examiner did not request that an EMG test or an MRI be performed or explain why neither was required to fully evaluate the service-connected low back disability. 

As a result, the Board requested that the Veteran be afforded another VA orthopedic and neurological examination(s).  The Board's remand instructions specifically stated that "x-ray studies, MRI, EMG and a nerve conduction study should be accomplished" and that "if the examiner finds that any such testing is not required to fully evaluate the current extent of the service-connected low back disability, this must be clearly stated and fully explained." 

Following the March 2010 remand, the Veteran was afforded a VA spine examination in September 2010.  While the examiner indicated that the Veteran had "intermittent sciatica like symptoms on the left side" he reported that "his exam [was] normal, thus, there is no objective evidence of radiculopathy."  The examiner added that there was no objective evidence of radiculopathy; however, he did not conduct an EMG, MRI or nerve conduction study.  Nor did he explain why such testing was not warranted given the absence of "objective evidence of radiculopathy" and the "sciatica like symptoms" he described.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Because the record does not indicate that the Veteran was afforded a VA neurological examination, the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those whose records are already associated with the claims folder, and have treated him for his service-connected back disability. The aid of the Veteran in securing these records, to include providing the necessary authorizations, should be enlisted, as needed.  Copies of any outstanding records should be associate with the claims file for the purpose of review.  

2.  Then, the RO should arrange for the Veteran to undergo a VA neurological examination, by an appropriate examiner to determine the severity of the service-connected low back disability.  

The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies, to include MRI, EMG and a nerve conduction study should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail to determine the nature and severity of the service-connected low back disability. 

If the examiner finds that any such testing is not required to fully evaluate the current extent of the service-connected low back disability this must be clearly stated and fully explained. 

The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the service-connected low back disability. 

The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residual, such as neuropathy (in addition to musculoskeletal residuals) as a manifestation of the service-connected low back disability.

In addition, the examiner should expressly state whether the Veteran is experiencing pronounced Intervertebral Disc Syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disk, little intermittent relief.

The examiner should also indicate whether the Veteran's Intervertebral Disc Syndrome is manifested by incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

If so, the examiner should provide an assessment as to whether any impairment of the nerves is best characterized as resulting in mild, moderate, moderately severe or severe incomplete paralysis; or complete paralysis. 

The examiner should set forth all examination findings and the complete rationale for the conclusions reached in printed (typewritten) report.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal, to include on whether an increased rating is assignable on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


